DREYFUS SHORT DURATION BOND FUND On November 21, 2013, Dreyfus Short Duration Bond Fund (the "Fund") purchased 500 3.500% Notes Due 2021 issued by DDR Corp. (CUSIP No. 23317HAC6) (the "Notes") at a purchase price of $99.327 per Note, including underwriter compensation of .625% per Note. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Wells Fargo Securities, LLC U.S. Bancorp Investments, Inc. RBS Securities Inc. Scotia Capital (USA) Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. PNC Capital Markets LLC Regions Securities LLC The Huntington Investment Company Sandler O'Neill & Partners, L.P. SMBC Nikko Securities America, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 27, 2014. These materials include additional information about the terms of the transaction.
